DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The replacement sheet of drawings was received on January 28, 2021.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (EP 0 130 751 A2) in view of Oguchi (GB 2, 397 277 A).
With respect to claim 1, Ichinose et al. teach a printer (Fig. 1, 4) for printing an elongated strip of material (capable of printing any elongated material such as an X-ray film packaging bag strip) comprising: 
a printer support frame (note the device would inherently include a frame supporting the printing structure), and further comprising: 
a feeding device (i.e., the non-illustrated feed device upstream of marking unit 20 in Figure 1, 4), fixedly arranged on a feeding support frame (again the device would inherently include some type of support frame), located at the head end (i.e., left-hand side of Figures 1 , 4) of the printer (Fig. 1, 4), comprising a conveyor belt 4 and a motor 5, and used for conveying a film strip 1, wherein the film strip includes positioning marks formed at intervals (see description on page 6, lines 13-18); 
a printing component 11, fixed to the printer support frame, arranged behind the feeding device along the conveyor belt 4, and used for printing characters on the strip of material 1; 
a winding device (non-illustrated winding device described on page 7, lines 23-24), fixedly arranged on a winding support frame (again, the device would inherently include some type of support frame)  located at the tail end (i.e., righthand side of Figures 1, 4) of the printer (Figs. 1, 4), and used for winding a printed film; and 

Ichinose et al. does not specifically teach that the film substrate includes positioning holes and the positioning detection device is used for matching the positioning holes to detect the position of the film substrate.  However, the use of a detection device for detection of positioning holes on a substrate in a printing apparatus is well known in the art, as exemplified by the teaching of Oguchi in Figures 1 and 4 and described on page 11, lines 10-25.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a positioning detection device for detecting positioning holes in a substrate as taught by Oguchi in the printer of Ichinose as it would simply require the obvious substitution of one known registration mechanism for another to allow for appropriate positioning of the substrate in the printing mechanism.   
With respect to claim 8, Ichinose et al. teach a printer as recited with the exception of including a material tidying table device is arranged between the positioning detection device and the feeding device, and is used for limiting the position of the film substrate.  However, Oguchi teach it is well known in the art to provide a “material tidying table device” 30, 32, 36, 34, arranged between the positioning detection device 50 and the feeding device 16 as shown in Figure 1 and described on page 10, lines 20-29 for limiting the position of the web strip.  In 
With respect to claim 9, note Ichinose et al. teach a printer including the structure as recited but is silent with respect to the details of the feeding device and whether it includes a feeding disc that rotates to unwind on a feeding support frame.  However, the provision of a web supply configured as a feeding disc mounted on a feeding support frame for rotation so as to feed unwind the substrate is well known in the art as exemplified by the feeding reel 16 as shown in Figure 1 and described on page 10, lines 20-25 of Oguchi.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the substrate feeding device of Ichinose et al. to be configured as a feeding disc mounted to the feeding support frame as taught by Oguchi as it would simply require the obvious substitution of one known web feeding structure for another to allow for controlled conveyance of the web to the printing mechanism.  
With respect to claim 10, Ichinose et al. as modified by Oguchi teach a printer as recited with the exception of the winding device details.  However, the provision of a web winding device comprising at least two winding disc that can be used alternately is well known in the art.  Thus there is no unobviousness is the provision of a winding device comprising two winding discs that may be alternately used to wind the web material as it would simply require the obvious substitution of one known web winding structure for another to more efficiently wind up the printed webs by allow multiple webs to be wound up without interruption. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (EP 0 130 751 A2) in view of Oguchi (GB 2, 397 277 A) as applied to claim 1 above, and further in view of Black (US 3,973,489).
With respect to claim 2, note Ichinose et al. teach a printer including a drying device 13 arranged between the printing component 11 and the winding device (i.e., winding referenced on page 7, line 24), and used for drying the characters on the printed film strip 1 as described on page 7, lines 19-24.  Furthermore note that while Ichinose discusses the controlled intermittent feeding of the substrate to the printing structure (see page 8, line 32-page 9, line 2), Ichinose et al. is silent with respect to the details of the control structure and whether it includes a console device.  However, the provision of a console device arranged on the printer support frame, located on one side of the conveyor belt, and used for controlling the operation of the printer structure is well known in the art, as exemplified by the teaching of the console 28 as shown in Figure 1 and described in column 3, line 54-58 of Black (US 3,973,489).  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printer of Ichinose as modified by Oguchi with a console device as taught by Black to allow a user to more easily monitor and control aspects of the printing process.  
With respect to claim 3, Ichinose et al. teach a drying device as recited but it is silent with respect to the details of the drying device structure and whether it includes a drying oven, heating device, and heating circulating device as recited.  However, Black teach a drying device 18 for drying a substrate W being conveyed in a printer including a drying oven device 180 . 

7.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (EP 0 130 751 A2) in view of Oguchi (GB 2, 397 277 A) as applied to claim 1 above, and further in view of Ichinose (JP 09-131853 A).
With respect to claims 4-5, Ichinose et al. teach a printer including a planographic screen printing structure (see page 7, line 33-page 8, line 1) but is silent with respect to the details of the screen printing structure and whether it includes a scraper, fixed to a scraper frame, and matched with a screen frame for printing the characters on the film substrate; and a lifting table device, fixed to one side of the conveyor belt, wherein the scraper frame is fixed to the lifting table device.  Ichinose (JP ‘853) teaches it is well known in the art to have a printer 1 for printing on elongated film substrates 7 including a screen printing structure comprising a scraper 114, 114A, 114B fixed to a scraper frame 110 and matched with a screen frame 118A and a lifting table device 132, 20 fixed to one side of a conveyor belt 4, the scraper frame 110 being fixed to the lifting table device.  In view of this teaching, it would have been obvious to 
	With respect to claim 5, note Ichinose (JP ‘853) teaches wherein the screen frame 118A is arranged right above the conveyor belt 4 and the two ends of the screen frame are fixed to the printer support frame through screen frame arms 117.  See Figures 1 and 3 in particular.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (EP 0 130 751 A2) in view of Oguchi (GB 2, 397 277 A) as applied to claim 1 above, and further in view of Ichinose (JP 2009-256811 A).
With respect to claim 6, Ichinose et al. as modified teach a printer as recited but does not specifically teach wherein the conveyor belt is made of stainless steel; a table adhesive is arranged on the conveyor belt; positioning blocks used for limiting the position of the conveyor belt are arranged on the two sides of the conveyor belt; the positioning blocks are fixed to the printer support frame.  However, the use of a conveyor belt made of metal and including an adhesive arranged on the conveyor belt is well known in the art, as exemplified by the metal conveyor belt 2 formed with a pressure sensitive adhesive layer as described in the English language translation of Ichinose.  Note that the selection of stainless steel is simply an obvious matter of the selection of a known material based upon its known properties.  Additionally note that the use of positioning blocks or other guide members for limiting the position of the 
	With respect to claim 7, note Ichinose (JP ‘811) teach it is well known in the art to provide a printing device including a roller 4 at the head end of the conveyor belt 2 for extruding the film substrate C to the adhesive layer of the conveyor belt 2, the roller including an anti-sticking layer arranged on the outer surface of the roller.  See the English language translation of Ichinose attached to this Office Action.  Furthermore, note Ichinose (JP ‘811) teaches the anti-sticking layer may be a variety of materials but does not specifically teach cloth.  However, the optimum material for the anti-sticking layer of the roller could easily be determined through obvious routine experimentation or by obvious selection of a known material based upon its known properties.  Thus, it would have been obvious to one of ordinary skill in the art to provide a roller with an anti-sticking cloth in the printer of Ichinose et al. as modified to provide a mechanism that provides improved sticking of the film substrate material to the conveyor belt to allow for better conveyance of the substrate to the printing device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshikawa (JP 55-133965 A), Yamazaki (JP 60-056552 A), and Sato (US .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
September 29, 2021